Citation Nr: 0623073	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-37 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 2005 Board Remand.  This matter 
was originally on appeal from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The July 1969 service health record entry documents the 
veteran's complaint of chronic back pain.  

3.  The veteran's currently diagnosed low back disorder has 
been linked by competent medical opinion to his active 
military service.  


CONCLUSION OF LAW

The veteran's low back disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The November 2005 Board Remand and the VCAA 

In November 2005, the Board remanded the issue of entitlement 
to service connection for a low back disorder and instructed 
the RO to schedule for the veteran a VA examination in order 
to determine the identity and etiology of any low back 
disorder that may be present.  The Board also requested that 
the VA examiner state whether the veteran's low back disorder 
was more likely than not, at least as likely as not, or less 
likely than not causally or etiologically related to the 
veteran's service and confirm review of the claims folder.  
Furthermore, the RO was to readjudicate the claim in 
consideration of the additional evidence.    

The record reflects that the veteran underwent a VA 
examination in December 2005.  The examination report is of 
record and includes a diagnosis of a back injury as well as a 
medical nexus opinion based on review of the veteran's claims 
folder and examination and interview of the veteran.  The RO 
considered the additional medical evidence, continued denial 
of the claim, and issued a Supplemental Statement of the Case 
(SSOC) in December 2005.  Based on the foregoing, the Board 
finds that the RO complied with its November 2005 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the full grant of benefits in this decision, it 
is clear that no further notification under the VCAA is 
necessary and no further assistance on VA's part is necessary 
to develop facts pertinent to the veteran's claim.  The Board 
further notes that any notice defect with respect to the 
rating and effective date elements will be remedied by the RO 
when effectuating the award.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 


III.	Analysis 

The veteran essentially contends that he sustained a back 
injury after being thrown from the back of a truck during 
service and that this injury resulted in his currently 
diagnosed low back disorder.  

The Board notes that the competent medical evidence of record 
clearly shows that the veteran currently suffers from a low 
back disorder.  For example, the February 2004 VA examiner 
diagnosed lumbar scoliosis, degenerative osteoarthritis at 
the L5-S1 with vacuum disc phenomenon, and intermittent 
sciatica.  The December 2005 VA examiner also diagnosed the 
veteran with an "injury to back."

The competent medical evidence additionally shows that the 
veteran experienced back pain during service.  Although the 
service medical records contain no clinical finding of a low 
back disorder and make no specific reference to a back 
injury, the July 1969 service health record reveals a 
complaint of "chronic back pain."  The Board also notes 
that the veteran's former employer (R.I.) wrote in a November 
2004 statement that the veteran reported that he had injured 
his back during military service when he applied for 
employment in 1971.  R.I. explained that the veteran was 
employed by her oil company from 1971 to 1976 and had 
received medical treatment for his back on several occasions 
during his employment with extensive medical leave and loss 
of income.  She further recalled that she had suggested that 
the veteran apply for medical treatment and benefits with VA 
during that time.  

Moreover, there is a competent medical opinion that links the 
veteran's currently diagnosed low back disorder to his active 
military service.  The December 2005 VA examiner concluded 
that it was "at least as likely as not" that the veteran's 
current low back injury was secondary to his in-service back 
injury after review of the claims folder and examination of 
the veteran.  There is no medical opinion to the contrary of 
record.  Thus, the Board finds the December 2005 medical 
opinion dispositive in this case.

As all three criterion have been met, service connection for 
a low back disorder is granted.  38 C.F.R. § 3.303 (2005).    
 
ORDER

Entitlement to service connection for residuals of a low back 
injury is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


